Case 1:20-cv-01016-MN-CJB Document 11 Filed 11/25/20 Page 1 of 2 PageID #: 495



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 CORETEK LICENSING LLC,
                                                     Civil Action No.: 1:20-cv-01016-MN-CJB
              Plaintiff,

       v.                                            TRIAL BY JURY DEMANDED

 BLUEJEANS NETWORK, INC.,

              Defendant.

                                JOINT MOTION TO DISMISS

       WHEREAS, Plaintiff Coretek Licensing LLC (“Plaintiff”) and Defendant BlueJeans

Network, Inc. (“BlueJeans”) have resolved Plaintiff’s claims for relief against BlueJeans.

       NOW, THEREFORE, Plaintiff and BlueJeans, through their attorneys of record, request

this Court to dismiss Plaintiff’s claims for relief against BlueJeans with prejudice, and with all

attorneys’ fees, costs of court and expenses borne by the party incurring same.

Dated: November 25, 2020                            Respectfully submitted,

Of counsel:                                         CHONG LAW FIRM PA

Andrew S. Curfman (Pro hac vice)                    /s/ Jimmy Chong___
SAND, SEBOLT & WERNOW CO., LPA                      Jimmy Chong (#4839)
Aegis Tower – Suite 1100                            2961 Centerville Road – Suite 350
4940 Munson Street NW                               Wilmington, Delaware 19808
Canton, Ohio 44718                                  Telephone: (302) 999-9480
Telephone: (330) 244-1174                           Email: chong@chonglawfirm.com
Facsimile: (330) 244-1173
Email: andrew.curfman@sswip.com                     ATTORNEYS FOR PLAINTIFF
Case 1:20-cv-01016-MN-CJB Document 11 Filed 11/25/20 Page 2 of 2 PageID #: 496




                                          GREENBERG TRAURIG, LLP

                                          /s/ Benjamin J. Schladweiler
                                          Benjamin J. Schladweiler (#4601)
                                          The Nemours Building
                                          1007 North Orange Street – Suite 1200
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 661-7000
                                          Email: schlwadweilerb@gtlaw.com

                                          ATTORNEY FOR DEFENDANT




                                      2
